Citation Nr: 0013949	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
December 1965.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the November 1991 and subsequent rating decisions from 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for a cervical spine disability.  

The April 1998 Board decision remanded the case to obtain 
additional medical records and a VA examination.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating a post-service cervical spine disability to the 
veteran's active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a cervical 
spine disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records revealed that the veteran's spine and 
other musculoskeletal system were clinically evaluated as 
normal during his December 1962 entrance examination.  In 
November 1964, he reported having been in a car wreck the 
previous week and receiving treatment at Rogers Hospital in 
Searcy, Arkansas.  He reported that his x-rays were negative 
and that the examiner's impression was whiplash.  His neck 
had full range of motion although it was stiff and painful on 
motion.  During the December 1965 discharge examination, the 
veteran's spine and other musculoskeletal system were 
clinically evaluated as normal.  

Post-service medical records since 1984 revealed treatment 
for various disabilities, including cervical pain.  In 
February 1989, the veteran reported a 2-year history of neck 
pain.  He underwent an anterior cervical fusion at C6-7 and 
cervical myelogram with computerized tomography.  The 
diagnosis was C7 radiculopathy to the left.  

In March 1991, the veteran underwent a cervical myelogram.  
He reported increasing neck pain since his 1989 cervical 
diskectomy and fusion.  The diagnosis was cervical 
spondylosis.  

The July 1992, December 1992, and December 1994 diagnoses 
included cervical spondylosis.  Several of the veteran's 
associates provided lay affidavits in 1992.  Taken together, 
the affidavits alleged that the veteran never complained of 
neck pain prior to service but that he consistently 
complained of neck pain since his car accident in service.  

The veteran underwent a VA examination in June 1998.  He 
reported injuring his neck in a 1964 car accident while under 
orders to return his car to his home.  He reported that he 
was treated at Rogers Hospital in Searcy, Arkansas, but that 
medical records were not available because the clinic burned 
in a fire and his physician had died.  The impression was 
whiplash when he was examined in November 1964, one week 
after the car accident.  He reported that he was examined in 
Vietnam for a neck problem and that he developed cricks in 
his neck following discharge from service.  While self-
employed after service, he developed neck pain while carrying 
5-gallon buckets.  He had myelographic studies and a neck 
fusion in January 1989.  The impression was degenerative 
arthritis of the cervical spine at C4-C5 and C5-C6 and remote 
healed stable cervical fusion at C6-C7.  The examiner opined 
that there was no factual linkage between the "whiplash" 
event and the multiple levels of degeneration and surgical 
procedure.  The examiner opined that, even with the records 
from the Searcy hospital, one still needed recorded evidence 
that the intervening treatment and complaints established a 
causal connection, which was not present at this examination.  

The record showed that the RO requested medical records from 
Rogers Hospital in August 1998 and February 1999.  In March 
1999, the Records Processing Center in St. Louis indicated 
that the veteran's medical records had been already been 
forwarded to the VA in September 1991 and that there were no 
additional medical records.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity: The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board will adjudicate a decision 
on the evidence of record.  The April 1998 remand instructed 
the RO to request medical records from Rogers Hospital in 
Searcy, Arkansas, which the RO did in August 1998 and 
February 1999.  In June 1998, the veteran told the VA 
examiner that medical records were not available from Rogers 
Hospital because the clinic had burned and his physician had 
died.  The March 1999 response from the Records Processing 
Center showed that the RO received the available service 
medical records in 1991, and the June 1998 examiner noted 
that he reviewed the veteran's claims file and medical 
records.  The RO requested evidence from the veteran in 
September 1991, and the veteran's March 2000 statement 
alleged that he had no other evidence that he wished to 
submit.  

The claim of entitlement to service connection for a cervical 
spine disability is not well grounded.  The medical evidence 
included a diagnosis of a current cervical spine disability 
because the June 1998 diagnosis included degenerative 
arthritis of the cervical spine and a remote, healed, stable 
cervical fusion.  

For the limited purpose of determining well groundedness, the 
medical evidence included an in-service diagnosis of a neck 
disability.  In November 1964, the veteran reported a stiff 
and painful neck, and the diagnosis was whiplash one week 
after the veteran's car accident.  

The claim is not well grounded because the medical evidence 
did not include a nexus opinion relating a current cervical 
spine disability to active service.  Instead, the June 1998 
examiner reviewed the veteran's medical records and opined 
that the medical evidence did not establish a causal 
connection.  Even if Rogers Hospital medical records had been 
available, which they were not, to show in-service diagnosis 
or treatment of a cervical spine disability, the evidence did 
not include a medical opinion that the current degenerative 
arthritis of the cervical spine, cervical spondylosis, or the 
1989 cervical fusion had been caused by the whiplash noted in 
November 1964.  Instead, the June 1998 examiner noted that 
the veteran's neck started to hurt after he lifted 5-gallon 
buckets, over 20 years after service.  

The veteran's representative contended that lay statements 
showing that the veteran complained of neck pain since 
service established a well grounded claim.  Nonetheless, the 
November 1964 whiplash was not shown as chronic because the 
veteran's neck was normal at discharge from service, and 
service medical records showed no other complaints or 
treatments for neck or whiplash problems until 1989, over 20 
years after the veteran's separation from service.  Moreover, 
the veteran and his associates were not competent to 
diagnosis the November 1964 whiplash as the cause of post-
service cervical spondylosis, degenerative arthritis of the 
cervical spine, or the 1989 cervical fusion.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the claim of entitlement to service 
connection for a cervical spine disability is not well 
grounded.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

The claim of entitlement to service connection for a cervical 
spine disability is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 


